Gabeett, Judge,
delivered the opinion of the court:
In this case appellee (applicant) sought registration under the-Federal trade-mark act of the compound word “Zip-Over,” having-imposed upon it in an elongated rectangle tile word “ Kenilworth,”' for use “ for sweaters and sweat shirts.”
Appellant (opposer) filed opposition, alleging ownership of the mark “ Zipper ” for use on “ boots and overshoes of rubber and fabric.”
The examiner of interferences dismissed the opposition and, his. decision being affirmed by the Commissioner of Patents, appeal was taken, which brings the matter before us.
The case ivas heard by us in connection with cases 2209 and 2210' betiveen the same parties and all three are being decided contemporaneously.
In view of the court’s decision in Goodrich Company v. Hockmeyer, 17 C. C. P. A. 1068, recently decided, the instant case is not alto-*1113getlier on all fours with cases 2209 and 2210, supra, because “Zip-Over ” standing alone has a significance not possessed by either “ Zip-Knick ” or “ Zip-Midy,” but is more nearly in the class of the word “ Zip-On,” which is refused registration by us in the Hoch-meyer proceedings. However, as we pointed out in the beginning, appellee is not proposing to register the plain words “ Zip-Over,” as was proposed with “ Zip-On,” but has imposed iqion them in the panel the word “ Kenilworth.”. This word is so superimposed upon the. compound word, or hyphenated phrase, “ Zip-Over,” that it becomes really the dominant feature of the mark as printed. It seems to us that- in this form there is no likelihood of confusion being-caused in the mind of the public, or purchasers being deceived. We, therefore, hold that appellee is entitled to the registration sought, and the decision of the commissioner is affirmed.